Title: To John Adams from United States House of Representatives, 29 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					June 29, 1790
				
				The House of Representatives have passed a bill, entitled “An act for giving effect to an act, entitled ’An act providing for the enumeration of the inhabitants of the United States,’ in respect to the state of Rhode Island and Providence Plantations;”

The Speaker of the House of Representatives has signed several enrolled bills, which I am directed to bring to the Senate.
				
					
				
				
			